IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
3:21cv144-RJIC-DSC

UNITED STATES OF AMERICA,
Plaintiff,

vs, CONSENT ORDER AND
PERMANENT INJUNCTION
KEIVY CHAVEZ a/k/a KAMILO
CORREA, JHON F. PALACIO a/k/a
RICHARD DIAMOND, SR., JOHN
DOE a/k/a TOM JOWARSKI, KC
PROMOTIONS a/k/a MIRACLE
PROFITS, TJ ADS, and CS
ENTERPRISES,

Defendants.

 

 

THIS MATTER is before the Court on the Joint Stipulation and Motion (Doc.
No. 7: Joint Motion) of the United States and Defendants Keivy Chavez and Jhon F.
Palacio for entry of a consent order permanently enjoining the Defendants, their
agents, officers, and employees, and all other persons or entities in active concert or
participation with them, from directly or indirectly assisting, facilitating, or
participating in certain conduct as alleged by the United States in its Complaint for
Temporary Restraining Order, Preliminary Injunction, and Permanent Injunction
(Doc. No. 1: Complaint) and as set forth in Paragraphs 3 and 4, infra.

WHEREAS on April 5, 2021, the United States filed a Complaint pursuant to
18 U.S.C. § 1345 alleging that there was probable cause to believe that Defendants
had violated, were violating or were about to viclate the mail fraud statute, 18

U.S.C,

Case 3:21-cv-00144-RJC-DSC Document 8 Filed 04/15/21 Page 1 of 7
§ 1341, and seeking entry of injunctive relief, including a temporary restraining
order, and preliminary and permanent injunctions,

WHEREAS on April 6, 2021, the United States filed a Motion for Temporary
Restraining Order and Order to Show Cause as to why the preliminary injunction
requested by the United States should not be granted (Doc. No. 4: TRO Motion).

WHEREAS on April 6, 2021 at 2:50 p.m. the undersigned executed a
Temporary Restraining Order and Order to Show Cause (Doc. No. 6) finding that
there is probable cause to believe Defendants Chavez, Palacio, John Doe a/k/a Tom
Jowarski, KC Promotions a/k/a Miracle Profits (AC Promotions”), Td Ads and CS
Enterprises are violating and are about to violate 18 U.S.C. § 1341.

WHEREAS the Defendants Chavez and Palacio consent to entry of the
proposed Consent Order and Permanent Injunction without an admission of hability
or wrongdoing. |

WHEREFORE, having considered the Complaint, the Joint Motion and the
other pleadings of record, and, noting the stipulations and consent of the United
States and Defendants Chavez and Palacio, including the certifications and
attestations of Defendants contained therein, all of which are incorporated by
reference as if fully set forth herein, the Court finds as follows:

1. The Court has subject matter jurisdiction over this action pursuant to
18 U.S.C. § 1845 and 28 U.S.C. §§ 1831 and 1345, and venue lies in this district

pursuant to 28 U.S.C. § 1391(b)(2);

Case 3:21-cv-00144-RJC-DSC Document 8 Filed 04/15/21 Page 2 of 7
2, Defendants Chavez and Palacio have waived service of the Summons

and Complaint;

3. That Defendants Chavez and Palacio, their agents, officers, and

employees, and all other persons or entities in active concert or participation with

them, directly or indirectly, individually or through the instrumentality or agency of

other persons, partnerships, corporations or entities, including but not limited to KC

Promotions a/k/a Miracle Profits, Td Ads and CS Enterprises, are permanently

prohibited, barred and restrained from using the United States mail, or causing

others to use the United States mail, to distribute any advertisements, solicitations,

or promotional materials:

a.

That represent, directly or indirectly, expressly or impliedly that
the recipient has won, will win, or will receive cash, awards, or
prizes;

That represent, directly or indirectly, expressly or impliedly that
the recipient will receive delivery of cash, awards, or other
valuable prizes in return for payment of a fee;

That offer for sale information regarding sweepstakes or lotteries;
That represent, directly or indirectly, expressly or impliedly, that
for payment of a fee the payor will receive delivery of an item or
one of a number of items, when in reality the payor will receive

nothing or will receive delivery of a different item, irrespective of

Case 3:21-cv-00144-RJC-DSC Document 8 Filed 04/15/21 Page 3 of 7
And further:

whether the material contains a disclaimer or statement that the
recipient will or may receive delivery of a different item;

That represent, directly or indirectly, expressly or impliedly, that
the recipient of the solicitation was specifically selected to receive
the mailing based on a reason other than the fact that the
recipient's name appears on a mailing list; or

That contain any other false or misleading representations.

From using the United States mail to receive, handle, open or
forward any mail that responds, by sending payment or
otherwise, to the materials described in Sub-Parts (a)-(@ of this
Paragraph;

From selling, offering for sale, leasing, or offering for lease any
lists of United States residents or mailing lists of any type
compiled from United States residents who have responded via
the United States mail to any of the materials described in Sub-
Parts (a)-(f) of this Paragraph; and

Destroying, deleting, removing, or transferring any and all
business, financial, accounting, and other records concerning
Defendants’ operations and the operations of any other corporate

entity owned or controlled, in whole or in part by Defendants;

Case 3:21-cv-00144-RJC-DSC Document 8 Filed 04/15/21 Page 4 of 7
4, That Defendants Chavez and Palacio, their agents, officers, and
employees, and all other persons or entities in active concert or participation with
them, directly or indirectly, individually or through the instrumentality or agency of
other persons, partnerships, corporations or entities, including but not limited to KC
Promotions a/k/a Miracle Profits, TJ Ads and CS Enterprises, are permanently
prohibited, barred and restrained from advertising, soliciting or promoting the
representations as described in Paragraph 3, supra, through the use of websites or
domains including but not limited to: https://5ozsilverandcash.com/,
www.miracleprofits. net/8 582 and www.morganmadness.com/2704;

5. That the United States Postal Service is authorized to detain:

a. Any mail matter containing or consisting of envelopes sent
in response to any of the advertisements, solicitations or.
promotional materials described in Paragraphs 3 and 4, supra,
that is directed to any address within the United States; and

b. Any of the advertisements, solicitations or promotional materials
described in Paragraphs 8 and 4, supra, and any substantially
similar advertisements, solicitations, and promotional materials
that are deposited into the United States mail by Defendants,
their agents, officers, employees, or any other persons or entities

in active concert or participation with them;

Case 3:21-cv-00144-RJC-DSC Document 8 Filed 04/15/21 Page 5 of 7
6. That Defendants shall make a full refund to any individual who makes
a claim, or files any complaint or report, with a federal or state agency, including the
Federal Trade Commission or a state attorney general’s office, or private consumer
protection business, such as the Better Business Bureau, of or pertaining to
Defendants’ money making programs, solicitations and/or advertisements or
business operations, as long as the claim, complaint and/or report is made within two
years of entry of this Consent Order.

7. That the United States and Defendants Chavez and Palacio have
conferred about and agreed as to the form and substance of this Consent Order and
the entry of permanent injunction in the above-captioned matter; and

8. That the Court shall retain jurisdiction over this Consent Order and/or
any subsequent action to enforce its terms.

IT IS THEREFORE ORDERED THAT the Joint Motion is GRANTED.
Defendants, their agents, officers, and employees, and all other persons or entities in
active concert or participation with them, directly or indirectly, individually or
through the instrumentality or agency of other persons, partnerships, corporations
or entities, including but not limited to KC Promotions a/k/a Miracle Profits, TJ Ads
and CS Enterprises, are PERMANENTLY ENJOINED from the conduct as
described in Paragraphs 3 and 4, supra. The Consent Order constitutes the final
disposition of all claims between the United States and Defendants Chavez and

Palacio in the above-captioned-action, and, finding that there is no just reason for

Case 3:21-cv-00144-RJC-DSC Document 8 Filed 04/15/21 Page 6 of 7
delay, the Court respectfully directs the Clerk of Court to enter final judgment as to
Defendants Chavez and Palacio in accordance with the terms of this Consent Order.

SO ORDERED.

 

7

Case 3:21-cv-00144-RJC-DSC Document 8 Filed 04/15/21 Page 7 of 7
